DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Receipt of Applicant’s Amendment filed on 08/31/2022 is acknowledged.  The amendment includes the amending of claims 1-18.
Claim Rejections - 35 USC § 112
3.	The rejections raised in the Office Action mailed on 06/09/2022 have been overcome by applicant’s amendment received on 08/31/2022.
Allowable Subject Matter
4.	Claims 1-20 are allowed.
Reasons for Allowance
5.	The following is an examiner’s statement for reasons for allowance:
Prior art fails to teach a combination of instructions that, when executed by at least one processor, cause the at least one processor to perform operations comprising:  receiving, from a client device, a dataset organized according to data-attribute categories comprising dataset groups, determining data insights across different dataset groups utilizing a statistical analysis that compares data-attribute values corresponding to the dataset groups, generating visual data stories comprising graphical visualizations and natural language summaries of the data insights, determining aggregate pairwise distances between data-story properties of visual-data-story pairs from the visual data stories by combining data-attribute distances, grouping-attribute distances, group-name distances, and group-insight distances between the visual-data-story pairs, generating a visual-data-story graph comprising nodes for the visual data stories and edges representing the aggregate pairwise distances between the data-story properties of the visual-data- story pairs, providing, for display within a graphical user interface of the client device, a set of visual data stories selected from among the visual data stories utilizing the visual-data-story graph, and generating a stitched-visual-data story for an exportable file based on receiving, from the client device, a selection of a combination of visual data stories from the set of visual data stories, as recited in independent claims 1, 11, and 18.
Specifically, although the prior art (See Ding) teaches determining similarities between visual stories via distances between those stories and Xu teaches aggregate pairwise distances, the detailed claim language directed towards the aggregate pairwise distance being based on the combined data-attribute, grouping-attribute, group-name, and group-insight distances is not found in the prior art, in conjunction with the rest of the limitations of the parent claim(s).
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims 2-10, 12-17, and 19-20 as being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2014/0372850 issued to Campbell et al. on 18 December 2014.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to display visualizations of insights).
U.S. PGPUB 2018/0088753 issued to Viegas et al. on 29 March 2018.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to verify social media content).
Article entitled “Needles in the ‘Sheet’stack:  Augmented Analytics to get Insights from Spreadsheets”, by Atre et al., dated 15 June 2020.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to display visualizations of insights).
Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Mahesh Dwivedi
Primary Examiner
Art Unit 2168

September 06, 2022
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168